Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9 and 17 objected to because of the following informalities:  
[Claim 1]: Line 2, Change “a matrix of pixels each including:” to “a matrix of pixels, each including:”
 [Claim 1]: Line 8, Change “a plurality of assemblies each including a capacitance and a second switch” to “a plurality of assemblies, each including a capacitance and a second switch”
[Claim 9]: Line 2, Change “controlling an image sensor that includes a matrix of pixels each including:” to “a matrix of pixels, each including”
[Claim 9]: Line 5, Change “a plurality of assemblies each including a capacitance and a second switch connected in series with the capacitance and coupling the capacitance to the internal node of the pixel, the controlling including:” to “a plurality of assemblies, each including a capacitance and a second switch connected in series with the capacitance and coupling the capacitance to the internal node of the pixel, the controlling including:”
[Claim 17]: Line 2, Change “a matrix of pixels each including:” to “a matrix of pixels, each including”
[Claim 17]: Line 5, Change “a plurality of assemblies each including a capacitance and a second switch connected in series with the capacitance and coupling the capacitance to the internal node of the pixel; and” to “a plurality of assemblies, each including a capacitance and a second switch connected in series with the capacitance and coupling the capacitance to the internal node of the pixel; and”

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 (line 2) recites limitation “said assembly”. There is no antecedent basis for this limitation. It is not clear if it is referring to a selected or non-selected assembly.
Claims 8 (line 3) recites limitation “said assembly”. There is no antecedent basis for this limitation. It is not clear if it is referring to a selected or non-selected assembly.
Claims 13 (line 2) recites limitation “said assembly”. There is no antecedent basis for this limitation. It is not clear if it is referring to a selected or non-selected assembly.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1, 9, and 17 would be allowable because the prior art fails to teach or fairly suggest a control circuit configured to enable a voltage to be stored in a selected assembly of the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696